Citation Nr: 0419903	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  99-24 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for exposure to 
herbicide agents.

2.  Entitlement to service connection for a skin disability, 
to include as a result of exposure to herbicide agents. 


ATTORNEY FOR THE BOARD

C. Dillon, Counsel




INTRODUCTION

The veteran served on active duty from March 1969 to April 
1972.  In November 1977, the Department of Defense upgraded 
the character of his discharge from "undesirable" to 
"under honorable conditions".

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from September 1998 and April 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon.  In September 1998, the RO 
denied entitlement to service connection for exposure to 
Agent Orange.  In April 2000, the RO denied entitlement to 
service connection for chloracne, to include as a result of 
exposure to Agent Orange.

The claim for service connection for a skin disability, to 
include as a result of exposure to herbicide agents, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's claim seeks to establish entitlement to service 
connection solely for exposure to herbicide agents, rather 
than a specific disability claimed as a result of exposure to 
herbicide agents.


CONCLUSION OF LAW

Not having claimed a disability, the service connection claim 
is denied as a matter of law.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2003).  

In this case, the veteran has alleged that he was exposed to 
Agent Orange during his service in the Republic of Vietnam, 
and as the service records demonstrate he indeed served in 
that country during the prescribed period, exposure to 
herbicide agents is presumed.  See 38 U.S.C.A. § 1116 (West 
2002).  Regardless, the instant claim does not include 
reference to a particular disability incurred from or 
aggravated by herbicide exposure.  Accordingly, the pertinent 
facts in this case are not in dispute, and the law is 
dispositive.  The Board must deny the veteran's claim due to 
the lack of entitlement under the law.  Sabonis v Brown, 6 
Vet. App. 426, 430 (1994).

The Board emphasizes that this is not a case in which the 
claim is denied based on a lack of a current disability.  The 
issue as characterized does not include a claimed disability 
that VA adjudicators could even address in conjunction with 
the general service connection criteria and the competent 
medical evidence of record.  By comparison, specific 
disabilities claimed by the veteran as a result of herbicide 
exposure have been denied due to the lack of a current 
disability.  See Rating Decision dated April 13, 2000.  As 
discussed in the REMAND below, the skin disability issue 
remains in appellate status, and a review of the medical 
evidence shows that he likely has a current skin disability, 
but that claim is separate from the current claim.       

Finally, it is noted that under 38 U.S.C.A. § 5103(a), VA is 
not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  Similarly, under 38 
U.S.C.A. § 5103A, VA is not required to assist a claimant in 
developing evidence to substantiate a claim where there is no 
reasonable possibility that such aid could substantiate the 
claim because there is no legal basis for the claim or 
because undisputed facts render the claimant ineligible for 
the claimed benefit.  VAOPGCPREC 5-04.  As explained, there 
is no legal basis to grant the present claim.  Accordingly, 
VA's duty to notify and assist does not extend to this claim.


ORDER

Entitlement to service connection for exposure to herbicide 
agents is denied.


REMAND

In April 2000, the RO denied entitlement to service 
connection for chloracne, to include as due to exposure to 
herbicide agents.  In March 2001, the RO received a statement 
from the veteran in which he noted that he had a claim 
pending for a "skin condition due to AO exposure."  Given 
the unusual development and adjudication of his various 
claims related to herbicide exposure, the Board has construed 
the March 2001 submission as a disagreement with and a desire 
for appellate review of the skin disability claim.  See 
38 C.F.R. §§ 20.200, 20.201, 20.302(a) (2003).  No statement 
of the case (SOC) has been provided on this issue, so the 
veteran has not had an opportunity to perfect an appeal.  In 
a case in which a claimant has expressed timely disagreement 
in writing with a rating action of the RO, an appeal has been 
initiated, and the RO must issue an SOC, and the Board must 
remand that issue to the RO for that purpose.  See Manlincon 
v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED to the RO for the 
following action:

Review the veteran's claim of entitlement 
to service connection for a skin 
disability, to include as due to exposure 
to herbicide agents, and if the 
determination remains adverse to him, 
furnish an SOC on the issue.  The RO 
should notify the veteran of the time 
limit within which an adequate 
substantive appeal must be filed to 
perfect an appeal and secure appellate 
review by the Board.  Thereafter, the 
issue is to be returned to the Board only 
if an adequate and timely substantive 
appeal is filed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this REMAND is to comply with due 
process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



